 326 NLRB No. 1361NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.River Parish Maintenance, Inc. and Laborers' Inter-national Union of North America, Constructionand General Laborers Local Union No. 1177,AFL-CIO. Case 15ŒCAŒ14893September 30, 1998DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge filed on June 23, 1998, the ActingGeneral Counsel of the National Labor Relations Boardissued a complaint and notice of hearing on July 2, 1998,
alleging that the Respondent has violated Section 8(a)(5)
and (1) of the National Labor Relations Act by refusing
the Union's request to bargain following the Union's cer-tification in Case 15ŒRCŒ8062.  (Official notice is takenof the ﬁrecordﬂ in the representation proceeding as de-fined in the Board's Rules and Regulations, Secs. 102.68and 102.69(g); Frontier Hotel, 265 NLRB 343 (1982).)The Respondent filed an answer admitting in part anddenying in part the allegations in the complaint.On August 31, 1998, the Acting General Counsel fileda Motion for Summary Judgment and Memorandum inSupport.  On September 3, 1998, the Board issued an
order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The Respondent filed a response.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal to bar-gain but attacks the validity of the certification on thebasis of its objections to conduct alleged to have affectedthe results of the election and the Board's disposition of
certain challenged ballots in the representation proceed-ing.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised anyrepresentation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times, the Respondent, a Louisiana cor-poration, with its principal office and place of business inHahnville, Louisiana, and with a jobsite at the Riverbend
Nuclear Station in St. Francisville, Louisiana (the River-bend jobsite), is engaged in the business of providingmaintenance services to customers located within the
State of Louisiana.During the 12-month period ending June 30, 1998, theRespondent, in conducting its business operations de-scribed above, performed services at its Riverbend job-site valued in excess of $50,000 for Entergy, Inc., anenterprise within the State of Louisiana which is directly
engaged in interstate commerce.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held July 24, 1997,1 the Unionwas certified on June 12, 1998, as the exclusive collec-tive-bargaining representative of the employees in thefollowing appropriate unit:All inside and outside janitorial employees, housekeep-ers, painters, tool room employees, utility workers, la-bel shop employees, and radiation protection employ-ees employed by the Employer at the Riverbend Nu-clear Station in St. Francisville, Louisiana; excludingall office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B.  Refusal to BargainAbout June 16, 1998, the Union, by letter, requestedthat the Respondent bargain, and, since about June 22,1998, the Respondent has failed and refused.  We findthat this failure and refusal constitutes an unlawful re-fusal to bargain in violation of Section 8(a)(5) and (1) ofthe Act.CONCLUSION OF LAWBy failing and refusing on and after June 22, 1998, tobargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-tices affecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Act.                                                       1 The complaint inadvertently lists the date as July 14, 1997. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if an
understanding is reached, to embody the understanding
in a signed agreement.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, River Parish Maintenance, Inc., St. Francis-ville, Louisiana, its officers, agents, successors, and as-signs, shall1.  Cease and desist from(a)  Refusing to bargain with Laborers' InternationalUnion of North America, Construction and General La-borers Local Union No. 1177, AFLŒCIO as the exclusivebargaining representative of the employees in the bar-gaining unit.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employmentand, if an understanding is reached, embody the under-standing in a signed agreement:All inside and outside janitorial employees, housekeep-ers, painters, tool room employees, utility workers, la-bel shop employees, and radiation protection employ-ees employed by the Employer at the Riverbend Nu-clear Station in St. Francisville, Louisiana; excludingall office clerical employees, guards, professional em-ployees, and supervisors as defined in the Act.(b)  Within 14 days after service by the Region, post atits facility in St. Francisville, Louisiana, copies of theattached notice marked ﬁAppendix.ﬂ2  Copies of the no-                                                       2 If this Order is enforced by a judgment of a United Statescourt of appeals, the words in the notice reading ﬁPosted byOrder of the National Labor Relations Boardﬂ shall read
ﬁPosted Pursuant to a Judgment of the United States Court ofAppeals Enforcing an Order of the National Labor RelationsBoard.ﬂtice, on forms provided by the Regional Director for Re-gion 15, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employeesare customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, the
Respondent has gone out of business or closed the facili-ties involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since June 22,1998.(c)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.    Dated, Washington, D.C. September 30, 1998Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT  refuse to bargain with Laborers' Interna-tional Union of North America, Construction and Gen-eral Laborers Local Union No. 1177, AFLŒCIO as theexclusive representative of the employees in the bar-gaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL , on request, bargain with the Union and putin writing and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit: RIVER PARISH MAINTENANCE, INC.3All inside and outside janitorial employees, housekeep-ers, painters, tool room employees, utility workers, la-bel shop employees, and radiation protection employ-ees employed by us at our Riverbend Nuclear Stationin St. Francisville, Louisiana; excluding all office cleri-cal employees, guards, professional employees, andsupervisors as defined in the Act.RIVER PARISH MAINTENANCE, INC.